UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERMAIN BOYKIN,

                               Plaintiff,
                                                                 No. 17-CV-6869 (KMK)
                       v.
                                                                   OPINION & ORDER
 SGT. LUIS MORENO, et al.,

                               Defendants.


Appearances:

Jermain Boykin
Goshen, NY
Pro Se Plaintiff

David L. Posner, Esq.
McCabe & Mack LLP
Poughkeepsie, NY
Counsel for Defendant City of Newburgh

Kellie E. Lagitch, Esq.
Office of the Orange County Attorney
Goshen, NY
Counsel for Defendants Sgt. Luis Moreno & Sgt. Michael Torres

KENNETH M. KARAS, United States District Judge:

       Jermain Boykin (“Plaintiff”), currently incarcerated at Clinton Correctional Facility,

brings this pro se Action, pursuant to 42 U.S.C. § 1983, against Orange County, Sgt. Luis

Moreno (“Moreno”), Sgt. Michael Torres (“Torres”, and together with Orange County and

Moreno, “County Defendants”), the City of Newburgh (“Newburgh”), and James Beckwith

(“Beckwith”). Plaintiff alleges that County Defendants and Newburgh violated his rights by

failing to protect him from Beckwith while he was incarcerated in Orange County Jail. (See

Second Am. Compl. (“SAC”) (Dkt. No. 65).) Before the Court are Motions To Dismiss filed by

County Defendants, (Not. of Mot. (Dkt. No. 51)), and Newburgh, (Not. of Mot. (Dkt. No. 73)).
For the following reasons, the Motions are granted.

                                          I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Second Amended Complaint and are taken

as true for the purpose of resolving the instant Motions.

       On February 3, 2017, while in Newburgh at approximately 11:30 a.m., Plaintiff was shot

in the upper back by Beckwith. (See SAC 3.) 1 Beckwith fled in a vehicle. (Id.) The police

pursued Beckwith and quickly arrested him, later charging him with first-degree assault and

transporting him to Orange County Jail. (Id.) When Beckwith was arrested, “the arresting

officer” (who is not named) knew that Plaintiff “was a victim.” (Id.) Plaintiff alleges that “there

should [] have been a[n] order of protection” and that “Newburgh [failed] to protect me.” (Id.)

A warrant was thereafter issued for Plaintiff’s arrest, and on March 19, 2017, Plaintiff was

arrested and transported to Orange County Jail. (Id. at 5.) 2 Once he arrived at intake, Plaintiff

“told the officer working that night” — the officer is not named — “that the man who shot me is

here.” (Id.) The officer told Plaintiff not to worry and that “safety wasn’t an issue.” (Id.)

Sometime later, Plaintiff went to the jail’s “medical waiting area.” (Id.) 3 There, he saw

Beckwith, causing Plaintiff, who was “not . . . on the proper medication,” to “go into extreme



       1
         Plaintiff’s filings do not use consistent page numbering. For ease of reference, the
Court cites to the ECF-generated page numbers stamped at the top of each page.
       2
         According to Plaintiff’s declaration filed in opposition to County Defendants’ Motion,
the warrant was issued on March 13, 2017. (See Decl. in Opp’n To Mot. (“Pl.’s Decl.”) 2 (Dkt.
No. 58).)
       3
        According to Plaintiff’s memorandum filed in opposition to County Defendants’
Motion, Plaintiff went to the medical area on March 21, 2017, two days after arriving at Orange
County Jail. (Pl.’s Resp. in Opp’n to Mot. (“Pl.’s Opp’n to County Defs.”) 1 (Dkt. No. 59).)



                                                      2
defense mode.” (Id.) 4 Plaintiff and Beckwith got in a fight. (Id.) Plaintiff alleges that fight was

“a result of security negligence by the Orange County Jail administration.” (Id.)

       B. Procedural Background

       Plaintiff filed his initial Complaint on September 7, 2017. (Dkt. No. 2.) The Court

granted Plaintiff’s request to proceed in forma pauperis on September 11, 2017. (Dkt. No. 4.)

On September 27, 2017, the Court issued an Order replacing Orange County Jail and Newburgh

Police Department with Defendants Orange County and City of Newburgh, respectively. (Dkt.

No. 6.) The Court also directed that Orange County provide the identities of the John Doe

Defendants to Plaintiff. (Id.) Orange County did so, identifying the individuals as Defendants

Torres and Moreno, (Dkt. No. 24), and Plaintiff filed an Amended Complaint on December 7,

2017 naming those individuals, (Dkt. No. 28).

       On November 27, 2017, Defendant Newburgh filed an initial motion to dismiss and

accompanying papers. (Dkt. Nos. 19–23.) On December 22, 2017, Plaintiff filed his opposition,

(Dkt. No. 30), and on January 4, 2018, Newburgh filed a reply, (Dkt. No. 32). On June 6, 2018,

the Court issued an Opinion & Order (the “Opinion”) granting Newburgh’s motion and

dismissing the Amended Complaint as to Newburgh without prejudice.

       On June 21, 2018, Plaintiff filed the instant Second Amended Complaint. (SAC (Dkt.

No. 65).)

       Prior to the filing of the Second Amended Complaint, County Defendants had filed the

instant Motion To Dismiss and accompanying papers, (Not. of Mot. (Dkt. No. 51); Decl. of

Kellie E. Lagitch, Esq. in Supp. of Mot. (Dkt. No. 52); Mem. of Law in Supp. of Mot. (“County




       4
        According to his declaration, Plaintiff “went into a (temporary shock) mo[de]” upon
seeing Beckwith “and all [he] can recall is officer[s] br[e]aking up the fight.” (Pl.’s Decl. 2.)


                                                     3
Defs.’ Mem.”) (Dkt. No. 53)), and Plaintiff had filed his response, (Pl.’s Opp’n to County Defs.;

Pl.’s Decl.). On August 21, 2018, the Court filed an Order directing the County not to file

further papers if it believes that the allegations against it in the Second Amended Complaint are

identical to those raised in the Amended Complaint. (Dkt. No. 89.)

        On July 13, 2018, Newburgh filed the instant Motion To Dismiss and accompanying

papers. (Not. of Mot. (Dkt. No. 73); Decl. of David L. Posner, Esq. in Supp. of Mot. (Dkt. No.

75); Mem. of Law in Supp. of Mot. (“Newburgh Mem.”) (Dkt. No. 76).) On July 31, 2018,

Plaintiff filed his response. (Pl.’s Resp. in Opp’n to Mot. (“Pl.’s Opp’n to Newburgh”) (Dkt. No.

82).) On August 3, 2018, Newburgh filed a reply. (Reply Mem. of Law in Supp. of Mot.

(“Newburgh Reply”) (Dkt. No. 85).) 5

                                            II. Discussion

        County Defendants and Newburgh argue that the Second Amended Complaint fails to

allege the personal involvement of any Defendant in any alleged constitutional violation, that

Plaintiff fails to state a Monell claim against any Defendant, that Plaintiff fails to state a failure-

to-protect claim, and that the Court should decline to exercise supplemental jurisdiction over any

state-law claims possibly alleged. 6 (See County Defs.’ Mem. 4–9; Newburgh Mem. 3–5.) The

Court addresses each argument separately.

        A. Standard of Review

        The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his


        5
        Beckwith, who was served on October 27, 2017, (see Dkt. No. 15), has not filed an
answer or other responsive pleading in this Action.
        6
         County Defendants also argue that Plaintiff’s claim for compensatory damages is barred
by the Prison Litigation Reform Act. (See County Defs.’ Mem. 9–10.) The Court need not
address this argument.


                                                       4
entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, quotation marks, and alterations omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (quotation marks and alteration omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff need allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claim[] across the

line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556

U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the

pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

        In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the sufficiency




                                                       5
of a complaint we accept as true all factual allegations . . . .” (citation and quotation marks

omitted)). Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s]

all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp.

2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.

2012)). Where, as here, a plaintiff proceeds pro se, the “complaint[] must be construed liberally

and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (per curiam) (citation and quotation marks omitted). However, “the

liberal treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (citation and quotation marks omitted); see also Caidor v. Onondaga County,

517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves

regarding procedural rules and to comply with them.” (citation, italics, and quotation marks

omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug.

2, 2013) (citation and quotation marks omitted), including, as relevant here, “documents that a

pro se litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL

5186839, at *4 n.6 (E.D.N.Y. Dec. 15, 2010) (citation and italics omitted).




                                                      6
       B. Analysis

               1. Personal Involvement

       County Defendants argue that the Second Amended Complaint fails to allege that any

Defendant was personally involved in a constitutional violation. (See County Defs.’ Mem. 4.)

        “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013) (citation omitted). To establish personal involvement, a plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed
       to remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
       to the rights of inmates by failing to act on information indicating that
       unconstitutional acts were occurring.

Id. at 139 (citation, italics, and quotation marks omitted). In other words, “[b]ecause vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, a plaintiff must plausibly allege that a defendant’s actions fall into

one of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017

WL 365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       Here, as County Defendants correctly point out, (see County Defs.’ Mem. 4–5), although

Plaintiff names Torres and Moreno in the caption of his Second Amended Complaint, (see SAC

1), he fails to name Torres or Moreno anywhere in the body of the Second Amended Complaint

or otherwise connect them to the substantive allegations of raised therein, (see id. at 3–6). See



                                                       7
King v. Falco, No. 16-CV-6315, 2018 WL 6510809, at *7 (S.D.N.Y. Dec. 11, 2018) (holding

personal involvement not shown where the “plaintiff includes [the defendant’s] name in the case

caption but fails to make any substantive allegations against her in the body of the complaint”).

Further, Plaintiff does not allege that he spoke to Torres or Moreno at any point to advise them

of his history with Beckwith; rather, he states only that he “told the officer [who] was working”

the night Plaintiff arrived at Orange County Jail — the officer is unnamed — “that the man who

shot me is here,” and that the officer told him not to worry and that “safety wasn’t an issue.”

(SAC 5.) Nor does Plaintiff allege that Torres or Moreno was present at the scene of the fight in

the medical waiting area. (Id.) Plaintiff thus fails to allege facts plausibly indicating that Torres

or Moreno participated directly or indirectly in the alleged failure to protect him, that they

established a policy or custom that caused the alleged deprivation, that they exhibited gross

negligence in allowing the alleged deprivation to occur, that they failed to remedy the situation

after the alleged deprivation occurred, or that they were informed of Plaintiff’s situation and

deliberately ignored it. See Gantt v. Ferrara, No. 15-CV-7661, 2018 WL 4636991, at *6

(S.D.N.Y. Sept. 27, 2018) (holding personal involvement not established where the plaintiff

“made no factual connection between [the defendant’s] training and supervision and the alleged

assault”); Falls v. Pitt, No. 16-CV-8863, 2018 WL 3768036, at *6 (S.D.N.Y. Aug. 8, 2018)

(holding personal involvement not established where the plaintiff failed to allege the defendants

were “present” for the alleged violation or “participated directly” in or “somehow permitted” the

alleged violation (citation omitted)); Lara-Grimaldi v. County of Putnam, No. 17-CV-622, 2018

WL 1626348, at *11 (S.D.N.Y. Mar. 29, 2018) (holding personal involvement not established

where the “[c]omplaint contain[ed] no allegations whatsoever that [the defendant] was involved

in, aware of, or somehow permitted” the violation). Moreover, to the extent Plaintiff seeks to




                                                      8
hold Torres and Moreno liable because they are alleged to hold positions of authority as

sergeants at Orange County Jail, (see Pl.’s Opp’n to County Defs. 5), mere “linkage in the prison

chain of command” does not suffice to establish personal involvement. Richardson v. Goord,

347 F.3d 431, 435 (2d Cir. 2003) (quoting Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir. 1985)).

Accordingly, Plaintiff fails to allege the personal involvement of Torres or Moreno in the alleged

unconstitutional deprivation.

                 2. Monell Liability

         Plaintiff names as Defendants two municipalities — Orange County and Newburgh —

and two individuals — Torres and Moreno. (See SAC 1.) Plaintiff does not indicate whether he

sues Torres and Moreno in their individual or official capacities. In such instances, courts often

construe such claims as brought in both capacities. See Frank v. Relin, 1 F.3d 1317, 1326 (2d

Cir. 1993) (“[A] plaintiff who has not clearly identified . . . the capacity in which the defendant is

sued should not have the complaint automatically construed as focusing on one capacity to the

exclusion of the other.”); Jackson v. Ramirez, No. 15-CV-617, 2016 WL 796854, at *5

(S.D.N.Y. Feb. 22, 2016) (construing complaint “as being brought against the state defendants in

both their individual and official capacities” in light of Frank), aff’d, 691 F. App’x 45 (2d Cir.

2017).

         “A claim asserted against a [defendant] in his official capacity . . . is in effect a claim

against the governmental entity itself . . . for ‘official-capacity suits generally represent only

another way of pleading an action against an entity of which an officer is an agent.’” Lore v.

City of Syracuse, 670 F.3d 127, 164 (2d Cir. 2012) (quoting Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690 n.55 (1978)). “Congress did not intend municipalities to be held liable [under

§ 1983] unless action pursuant to official municipal policy of some nature caused a constitutional




                                                        9
tort.” Monell, 436 U.S. at 691. Thus, “to prevail on a claim against a municipality under

[§] 1983 based on acts of a public official, a plaintiff is required to prove: (1) actions taken under

color of law; (2) deprivation of a constitutional or statutory right; (3) causation; (4) damages; and

(5) that an official policy of the municipality caused the constitutional injury.” Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citing Monell, 436 U.S. at 690–91). In other words,

a municipality may not be held liable under § 1983 “by application of the doctrine of respondeat

superior.” Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986) (italics omitted). Rather,

“municipalities may only be held liable when the municipality itself deprives an individual of a

constitutional right.” Newton v. City of New York, 566 F. Supp. 2d 256, 270 (S.D.N.Y. 2008). A

plaintiff may satisfy the fifth element by alleging one of the following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       the particular deprivation in question; (3) a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a
       supervising policy-maker must have been aware; or (4) a failure by policymakers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights of those who come into contact with
       the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted).

Moreover, a plaintiff also must establish a causal link between the municipality’s policy, custom,

or practice and the alleged constitutional injury. See City of Okla. v. Tuttle, 471 U.S. 808, 824

n.8 (1985).

       The Court previously determined that Plaintiff’s Amended Complaint failed to include

“any factual allegations” to what municipal policy, custom, or practice caused his alleged

constitutional deprivation, and thus failed to satisfy the fifth element required to state a Monell

claim. (Opinion 7–8.) Plaintiff’s Second Amended Complaint, which is nearly identical to the

Amended Complaint, fares no better.



                                                     10
       Plaintiff alleges that Newburgh failed “to protect [him]” and failed “to do [their] job” by

not issuing an “order of protection” after Beckwith shot Plaintiff. (SAC 3.) He further alleges

that the (unnamed) officer who arrested Beckwith was “overwhelmed” and failed “to protec[t]

[Plaintiff] under the law.” (Id. at 4.) Yet, Plaintiff neither cites to nor describes any Newburgh

policy, custom, or practice relating to orders of protection, nor does Plaintiff allege that any

individual Defendant had policymaking authority and took action, or failed to take action,

pursuant to that authority. Accordingly, the conclusory allegations in the Second Amended

Complaint are insufficient to sustain a claim for relief under Monell. See 5 Borough Pawn, LLC

v. City of New York, 640 F. Supp. 2d 268, 300 (S.D.N.Y. 2009) (dismissing a Monell claim

where the “plaintiffs fail[ed] to allege any facts showing that there is a [c]ity policy — unspoken

or otherwise — that violates the Federal Constitution”).

       Further, as noted previously, (see Opinion 8), even assuming Newburgh had an

obligation to issue an “order of protection” with regard to Plaintiff’s safety, and failed in that

obligation, a “single act,” as alleged here, is insufficient to establish § 1983 liability. See Bd. of

County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404 (1997) (“[I]t is not enough for a

§ 1983 plaintiff merely to identify conduct properly attributable to the municipality.”); Triano v.

Town of Harrison, 895 F. Supp. 2d 526, 532 (S.D.N.Y. 2012) (“Normally, a custom or policy

cannot be shown by pointing to a single instance of unconstitutional conduct by a mere employee

of the municipality.” (citation, alteration, and quotation marks omitted)); Gordon v. City of New

York, No. 10-CV-5148, 2012 WL 1068023, at *4 (E.D.N.Y. Mar. 29, 2012) (dismissing Monell

claim where the plaintiff’s “allegation [was] unsupported by anything other than the facts of

what occurred in his particular case” (citation omitted)); Brogdon v. City of New Rochelle, 200 F.

Supp. 2d 411, 427 (S.D.N.Y. 2002) (“A single incident by itself is generally insufficient to




                                                      11
establish the affirmative link between the municipal policy or custom and the alleged

unconstitutional violation.” (citation omitted)). Accordingly, Plaintiff fails to state a Monell

claim against Newburgh.

       Plaintiff also alleges that, when he was arrested and taken to Orange County Jail on about

March 19, 2017, he “told the officer working that night” — the officer is not named — “that the

man who shot me is here,” and that the officer told Plaintiff not to worry and that “safety wasn’t

an issue.” (SAC 5.) Notwithstanding this assurance, Plaintiff thereafter saw Beckwith on or

about March 21, 2017, “causing [Plaintiff] to go into extreme defense mode” and to fight

Beckwith, after which officers broke up the fight. (Id.; see also Pl.’s Opp’n to County Defs. 1.)

Yet, Plaintiff fails to allege that the unidentified officers acted pursuant to any formal County

policy, that they acted pursuant to an informal County custom or practice, that they were

responsible for the promulgation of policies relevant to Plaintiff’s claim, or that they failed to

receive adequate training or supervision and, because of that failure, allowed the alleged

constitutional deprivation to occur.

       Accordingly, because Plaintiff does not allege the fifth element required to state a Monell

claim against any Defendant, Plaintiff’s claims against Orange County and Newburgh, as well as

his claims against Torres and Moreno in their official capacities, are dismissed. See Ward v.

Coley, No. 18-CV-2382, 2019 WL 977887, at *8 (S.D.N.Y. Feb. 28, 2019) (dismissing Monell

claim where the plaintiff failed entirely to connect the individual defendants’ actions to a

municipal policy or custom); McKenzie v. City of Mount Vernon, No. 18-CV-603, 2018 WL

6831157, at *7 (S.D.N.Y. Dec. 28, 2018) (same).

               3. Deliberate Indifference

       Plaintiff claims that Defendants were deliberately indifferent to his safety while




                                                     12
incarcerated at Orange County Jail. (See SAC 3–6.) “[A]n inmate’s claim that prison officials

failed, as a result of their deliberate indifference, to protect [the inmate] from the violent actions

of other inmates may state a viable § 1983 cause of action.” Hendricks v. Coughlin, 942 F.2d

109, 113 (2d Cir. 1991) (citation omitted); Price v. Oropallo, No. 13-CV-563, 2014 WL

4146276, at *8 (N.D.N.Y. Aug. 19, 2014) (“Prison officials are liable . . . for harm incurred by

an inmate if they act with deliberate indifference to the inmate’s safety.” (citation omitted)).

       Because Plaintiff was a pretrial detainee at the time of the allegations, (see generally

SAC), his deliberate indifference claims are analyzed under the Due Process Clause of the

Fourteenth Amendment. See Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000). The Second

Circuit recently held that deliberate indifference claims under the Fourteenth Amendment are

analyzed somewhat differently than the same claims under the Eighth Amendment, which

applies to inmates who have been convicted and sentenced. See Darnell v. Pineiro, 849 F.3d 17,

35 (2d Cir. 2017). To be sure, the overarching framework remains the same. Under both the

Eighth and Fourteenth Amendments, to state a deliberate indifference claim an inmate must

plausibly allege (1) “that he suffered a sufficiently serious constitutional deprivation,” and

(2) that the defendant “acted with deliberate indifference.” Feliciano v. Anderson, No. 15-CV-

4106, 2017 WL 1189747, at *8 (S.D.N.Y. Mar. 30, 2017) (citation omitted).

       The first element “is evaluated the same way.” Ackridge v. Aramark Corr. Food Servs.,

No. 16-CV-6301, 2018 WL 1626175, at *19 n.19 (S.D.N.Y. Mar. 30, 2018) (citing Darnell, 849

F.3d at 30). This requirement is “objective”: The inmate must show that the “the alleged

deprivation” is “sufficiently serious.” Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127,

138 (2d Cir. 2013) (citation and quotation marks omitted). In other words, the inmate must show

that he was “incarcerated under conditions posing a substantial risk of serious harm.” Blandon v.




                                                      13
Capra, No. 17-CV-65, 2017 WL 5624276, at *7 (S.D.N.Y. Nov. 20, 2017) (quoting Hayes v.

N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996)).

       The second element “applies differently to claims under the Eighth Amendment and the

Fourteenth Amendment.” Howard v. Brown, No. 15-CV-9930, 2018 WL 3611986, at *4

(S.D.N.Y. July 26, 2018) (citing Darnell, 849 F.3d at 34–35). While the Eighth Amendment

imposes a subjective standard — that the prison official “know[] of and disregard[] an excessive

risk to inmate health or safety,” Darnell, 849 F.3d at 32 (citation omitted) — the Fourteenth

Amendment, applicable here, imposes an objective standard. That is, the prison official need

only “recklessly fail[] to act with reasonable care to mitigate the risk that the condition posed to

the pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. However, “[d]espite the slightly

lower standard” applicable to pretrial detainees, “which is akin to objective recklessness, any

§ 1983 claim or a violation of due process requires proof of a mens rea greater than mere

negligence.” Miller v. County of Nassau, No. 16-CV-5843, 2018 WL 1597401, at *3 (E.D.N.Y.

Mar. 31, 2018) (ultimately quoting Darnell, 849 F.3d at 36).

       County Defendants argue that the Second Amended Complaint fails to state a deliberate

indifference claim as to any Defendant. (See County Defs.’ Mem. 7–9.) As to the objective

element, Plaintiff alleges only that, when he arrived at the “medical waiting area,” Beckwith

“was present,” thereby “causing [Plaintiff] to go into extreme defense mode” and leading to a

fight between the two, which unnamed officers broke up. (SAC 5.) Plaintiff does not, however,

allege that he suffered any injury as a result of the altercation. Indeed, Plaintiff provides almost

no detail about the altercation at all; for example, Plaintiff does not even allege that Beckwith

assaulted him, nor does he allege that any Defendant was present at the scene of the attack.




                                                     14
These conclusory allegations are insufficient to show that Plaintiff was incarcerated under a

conditions presenting a “substantial risk of serious harm.” Hayes, 84 F.3d at 620.

        As to the mental-state element, Plaintiff nowhere alleges facts plausibly suggesting that

any Defendant acted with “objective recklessness.” Miller, 2108 WL 1597401, at *3 (ultimately

quoting Darnell, 849 F.3d at 36). Plaintiff alleges only that, upon arriving at Orange County

Jail, he told an unnamed officer “that the man who shot me is here,” and that the officer told him

not to worry and that “safety [is not] an issue.” (SAC 5.) Yet, Plaintiff does not allege that he

actually named Beckwith to the officer (or any Defendant). Nor does Plaintiff allege that any

Defendant knew that Plaintiff had been given assurances regarding his safety. Finally, Plaintiff

does not allege that any Defendant was present at the scene of Plaintiff’s fight with Beckwith.

Indeed, Plaintiff states that “all [he] can recall is” unnamed “officers yelling [to] br[eak] it up.”

(Pl.’s Opp’n to County Defs. 1.) These “conclusory allegations of [D]efendants’ knowledge are

insufficient.” Molina v. County of Westchester, No. 16-CV-3421, 2017 WL 1609021, at *4

(S.D.N.Y. Apr. 28, 2017) (citation omitted). Moreover, Plaintiff alleges that the “unintentional

and unfortunate encounter” with Beckwith “happened as a result of security negligence by the

Orange County Jail administration.” (SAC 5 (emphasis added).) Plaintiff reiterates that the

“officers[’] . . . negligence” violated his rights. (Id. at 6.) Yet, in addition to the fact that

Plaintiff nowhere states who he was alleges was negligent, allegations of “mere negligence [do]

not suffice” to make out a claim of deliberate indifference. Hayes, 84 F.3d at 620.

        In sum, Plaintiff fails to plausibly allege either that he was “incarcerated under conditions

posing a substantial risk of serious harm,” id., or that any Defendant acted with “objective

recklessness” as to Plaintiff’s safety, Darnell, 849 F.3d at 36. Accordingly, Plaintiff’s

Fourteenth Amendment deliberate indifference claim must fail.




                                                       15
               4. State-Law Claims

       Plaintiff does not explicitly allege any state-law claim. (See generally SAC.) The Court

need not, however, resolve at this time whether Plaintiff sufficiently states any state-law claim.

Because the Court concludes that Plaintiff fails to state a § 1983 claim as to any Defendant, the

Court declines at this time to exercise supplemental jurisdiction over any state-law claims that

may be alleged. See Matican v. City of New York, 524 F.3d 151, 154–55 (2d Cir. 2008).

                                          III. Conclusion

       For the reasons stated above, County Defendants’ and City of Newburgh’s Motions To

Dismiss are granted.

       Plaintiff’s claims against the City of Newburgh are dismissed with prejudice. Even pro

se plaintiffs are not entitled to amend a complaint if the complaint “contains substantive

problems such that an amended pleading would be futile.” Lastra v. Barnes & Noble Bookstore,

No. 11-CV-2173, 2012 WL 12876, at *9 (S.D.N.Y. Jan. 3, 2012), aff’d, 523 F. App’x 32 (2d Cir.

2013). Because the Court has twice adjudicated Plaintiff’s claims against the City of Newburgh,

the Court finds that further amendment would be futile. Accordingly, all claims against the City

of Newburgh are dismissed with prejudice.

       However, because this is the first adjudication of Plaintiff’s claims against Orange

County, Torres, and Moreno, Plaintiff’s claims against these Defendants are dismissed without

prejudice. If Plaintiff wishes to file a third amended complaint as to these Defendants only,

Plaintiff must do so within 30 days of the date of this Opinion. Plaintiff should include within

that third amended complaint all changes to correct the deficiencies identified in this Opinion

that Plaintiff wishes the Court to consider. Plaintiff is advised that the third amended complaint

will replace, not supplement, all prior complaints and filings. The third amended complaint must




                                                    16
